FILED

UNHED STATES DISTRICT CoURT FEB 2 5 2014
FOR THE DISTRICT 0F COLUMBIA C|erk, U.S. District & Bankruptcy
Courts for the Dlstrlct of Co|umb|a

)

DAVONTA MELVIN ROWLAND, )
)

Plaintiff, )

)

v. ) Civil Action No. /$¢"' 30 st

)

UNITED STATES ATTORNEY’S OFFICE, )
)

Defendant. )

)

MEMORANDUM OPINION
According to the plaintiff`, an Assistant United States Attorney has committed fraud,

made false accusations and misrepresentations to the court, and otherwise committed legal
malpractice in the course of representing the defendants in this court. See generally Compl. at l.
For example, she alleges that the attorney represented that plaintiff had filed an appeal to the
Supreme Court of the United States, even though “plaintiff has never filed an appeal . . . ." Ia'.
"So, after those ambiguous lies to our court by this slug[,] plaintiff demands $6,000,000,000,000

in damages plus interest and costs[.]" Id.

Insofar as the plaintiff brings this tort action for damages against a federal government
entity or employee, her only means of recovery is under the Federal Tort Claims Act ("FTCA").
The FTCA provides that the "United States shall be liable [for tort claims] in the same manner
and to the same extent as a private individual under like circumstances." 28 U.S.C. § 2674(a). lt
requires that a claimant present her claim to the appropriate federal agency prior to filing a civil
action in a federal district court. McNez`l v. United States, 508 U.S. l06, ll3 (1993); 28 U.S.C. §

2675(a). Nothing in the complaint suggests that the plaintiff has exhausted her administrative

remedies by having presented her claim first to the appropriate agency. Absent exhaustion, this

Court lacks subject matter jurisdiction See McNez`l, 508 U.S. at ll3.

The Court will grant the plaintiffs application to proceed in forma pauperis and will
dismiss the complaint in its entirety. An Order consistent with this Memorandum Opinion is

issued separately.

§QA ci%)/l/%/Q`

DATE: \
2  / cf United States District judge